Citation Nr: 0603924	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-27 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Whether an October 1980 decision of the Board of Veterans 
Appeals, denying service connection for otitis media, was 
clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The moving party (the veteran) served on active duty 
September 1961 to September 1963.  

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 (West 2002) pursuant to 
a December 2002 motion and an August 2004 motion by the 
moving party.  The moving party claims CUE in an October 1980 
Board decision that denied service connection for otitis 
media.  It is noted that in July 1999, the Board rendered a 
decision wherein it was determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for bilateral otitis externa.  In 
September 2004, The Board denied a motion to revise or 
reverse the October 1980 Board decision denying service 
connection for bilateral defective hearing.  (Service 
connection for defective hearing was subsequently granted on 
the basis of a reopened claim.)  The current motion to revise 
or reverse deals exclusively with the otitis, hereafter 
referred to as an ear disability.  Service connection has 
also been granted for residuals of a perforated right ear 
drum.  


FINDINGS OF FACT

1.  The October 1980 Board decision, which denied service 
connection for otitis media, did not apply the presumption of 
soundness in arriving at the conclusion that the bilateral 
ear difficulties experienced during service were reflective 
of basic preservice symptoms.  

2  The veteran's disabilities involving the ears were not 
noted at the time of entry into service and there is no clear 
and unmistakable evidence showing the preservice existence of 
such disability.

3.  Serous otitis was first documented during service.  




CONCLUSIONS OF LAW

1.  The Board committed CUE when it denied service connection 
for otitis media in October 1980.  U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403 (2005).  

2.  Chronic otitis was incurred during active military 
service.  38 U.S.C. 311; 38 C.F.R. § 3.304 (1980).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this motion as a matter of law.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no applicability to claims of clear and unmistakable 
error in prior Board decisions, and that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
such motions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc); see also VA O.G.C. Prec. Op. No. 12-2001 
(July 6, 2001).

In January 1979, the veteran filed an original claim for 
service connection for an ear condition.  The Veterans 
Administration (now the Department of Veterans Affairs or VA) 
Regional Office (RO) in Nashville, Tennessee denied his claim 
in March 1979, and he appealed to the Board.

At the time of the Board's review of the veteran's appeal,  
the evidence of record showed, in relevant part, that he had 
indicated on his January 1961 pre-induction examination and 
on his September 1961 induction examination that he had a 
background of running ears and ear trouble; that examination 
of the ears at that time was normal; that he was treated in 
service for symptomatology of the ears associated with 
perforated drums bilaterally and serous otitis; and that at 
separation,  while he reported having ear trouble, clinical 
evaluation was normal.  On the induction examination report, 
his hearing profile was noted as 2.  Treatment was documented 
in June and July 1962.  The Board noted that at separation, 
in August 1963, the veteran reported by history that his ears 
gave him trouble, which began in a swimming class in July 
1963.  Examination of the ears was normal, and his hearing 
profile was 2.  

Post service, a January 1979 VA examination report reflected 
probable bilateral adhesive otitis, and bilateral otitis 
externa was diagnosed.  The Board also considered a private 
examiner's June 1979 letter, in which he stated that the 
veteran had otitis media of the right ear.  The examiner 
stated that the veteran had told him that VA had denied him 
service connection for a disability in his ears because he 
had a mild hearing loss in the right ear when he went in the 
service.  The examiner noted that if this was true, it was 
his opinion that the injury to the eardrums in service would 
have aggravated the preexisting condition.  The Board 
determined that the ear difficulties experienced during 
service were reflective of preservice symptomatology, and 
that the serous otitis did not become worse during service, 
and denied the claim.   

Based on a review of the foregoing evidence, the Board denied 
the veteran's claim for service connection in October 1980.  
The veteran now seeks revision or reversal of the Board's 
October 1980 decision on grounds that the Board committed 
CUE.  

The veteran contends that the Board did not properly apply 
the presumption of soundness since the Board failed to apply 
the provisions of 38 C.F.R. § 3.304(b) and 38 U.S.C.A. 
§ 1111.  

CUE is a very specific and rare kind of error.  38 C.F.R. § 
20.1403(a) (2005).  It is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Id.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Id.

Any party to a final Board decision can make a motion to have 
the decision revised or reversed on grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2005).  In order to prevail on such a motion, the 
movant must establish that there was an error in the Board's 
adjudication, and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2005).  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be "clear and 
unmistakable."  Id.

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  A disagreement with how the Board 
weighed or evaluated the facts in a particular case is not 
CUE.  Id. § 20.1403(d)(3).  Neither can CUE be established by 
virtue of VA's failure to fulfill the duty to assist.  Id. § 
20.1403(d)(2).  Further, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
en banc).  

The standard for CUE requires that any such error compel the 
conclusion that reasonable minds could not differ, and that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

VA law dealing with the presumption of soundness states the 
following: Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. § 1111 (38 U.S.C. 
§ 311 at the time of the October 1980 Board decision).  

Also in effect at the time of the October 1980 Board decision 
were the provisions of 38 C.F.R. § 3.304(b) that provided 
that the veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, "or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  This regulation expressly 
provides that the term "noted" denotes only such conditions 
as are recorded in examination reports, and that "history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  It further stipulated that a history noted at 
entrance will be considered together with all other material 
evidence in determinations to inception.  38 C.F.R. § 
3.304(b)(1) (1980).  

The Board notes parenthetically that the provisions of 38 
C.F.R. § 3.304(b) have been invalidated insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOGCPREC 3-2003.  
VAOPGPREC 3- 2003 holds that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111 (38 
U.S.C. § 311 at the time of the October 1980 Board decision), 
VA must show, by clear and unmistakable evidence, both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  However, 
because new interpretations of a law subsequent to a Board 
decision cannot form the basis for a valid claim of CUE, this 
legal interpretation is not applicable to this CUE claim.  
See Smith (Rose) v. West, 11 Vet. App. 134, 137 (1998), 
quoting Berger, 10 Vet. App. at 170.  See also VAOPGCPREC 25-
95 (Dec. 6, 1995) and 38 C.F.R. § 3.105.  

The moving party asserts that, had the Board correctly 
applied the law and the presumption of soundness, he would 
have been awarded service connection.  In evaluating this 
motion, the Board must first look and ascertain whether the 
prior decision invoked the presumption of soundness and, if 
not, was it clearly erroneous to not have considered it.

In this regard, in looking at the previous decision it is 
notable that no reference was made to the presumption of 
soundness or to 38 C.F.R. § 3.304.  Nor was there any 
discussion or reference to the clear and unmistakable 
evidence standard necessary to rebut the presumption.  It is 
clear that the prior decision was predicated on a finding 
that the disability in issue was noted on entry into 
examination.  In this regard, the Board made the following 
findings of fact:  

1.	The personal part of the September 1961 preinduction 
examination shows a clinical background of ear 
trouble and running ears.  

2.	Ear disabilities experience during active service 
were reflective of basic preservice symptomatology 
associated with defective hearing and running ears.

The question thus becomes whether this was clearly an 
incorrect application of the facts to the applicable law.  In 
this regard, we must turn to the specific language of the 
regulation wherein it is stated that a history of a 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Examinations at the time of entry into service 
showed normal ears and there was no notation of otitis.  The 
language and the evidence cited in 1980 to justify a finding 
that the otitis existed prior to service flies in the face of 
the very specific language defining what constitutes notation 
of a preservice disability for the purpose of rendering the 
presumption inapplicable.  A history or "clinical 
background" does not constitute a notation.  According, 
there does not appear to be any room for reasonable minds to 
come to any conclusion other than the Board committed error 
in failing to apply the presumption of soundness.  In other 
words, the inescapable conclusion is that the prior decision 
was clearly and unmistakably erroneous in not applying the 
presumption of soundness.  

Moreover, there is no medical evidence which would constitute 
clear and unmistakable evidence of chronic otitis prior to 
service.  Thus, when the presumption of soundness is properly 
applied, it must be concluded that chronic otitis was 
initially manifested during service and service connection 
for the disability is warranted.


ORDER

The Board's October 1980 decision, which denied service 
connection for otitis media was clearly and unmistakably 
erroneous; service connection for otitis is granted.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


